—Judgment, Supreme Court, New York County (Herbert Altman, J.), rendered October 17, 1996, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 4V2 to 9 years, unanimously affirmed.
The record establishes that defendant received effective assistance of counsel. None of the alleged errors by counsel could have deprived defendant of a fair trial (see, People v Benevento, 91 NY2d 708, 713-714). We note that counsel’s failure to advise defendant of the impending expiration of a plea offer that was previously rejected by defendant did,not constitute ineffective assistance of counsel since the court was under no obligation to hold open a rejected plea offer (see, People v Johnson, 181 AD2d 832, lv denied 80 NY2d 833). Concur — Sullivan, J. P., Nardelli, Mazzarelli, Lerner and Buckley, JJ.